PER CURIAM.
This is an appeal from the decision of a single Justice to whom the case was submitted without either jury or complete record of the evidence.
Upon cases so submitted “(f)indings of fact shall not be set aside unless clearly erroneous,” Rule 52 M.R.C.P., which but declares long standing law, and the burden is upon appellant to demonstrate clear error. Sowles v. Beaumier, Me., 227 A.2d 473 [4], 475.
Without a record of the testimony we have nothing by which to measure the findings of fact upon which decision rests.
Appeal dismissed.